Title: To Benjamin Franklin from Jonathan Williams, Sr., 5 August 1771
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honoured Sir
Boston augt 5th. 1771
I now enclose you the first per Exchange for one Hundred Pounds Sterling Drawn by Thos. Symmes on Messrs. Gardoqué & Sons merchants in Bilboa, payable in London, I Remitted you two hundred and Ninty Pounds before this in the Whole £390 to Reimburse the money you Were So Good to advance my Sons. I Shall allways Retain a greatfull Sence of your Generosity and kindness to them.
We are all well, Aunt Mecom Dined With us a few Days ago With a Large Company Mr. Foxcroft and his Lady &c. We are uncertain Whether our Sons and Brother are in England, Soposing Jona. to be Gon to the East Indies and Josiah and his Uncle Imbarkd for Boston if thay Should be Still in England We Desire to be kindly Rememberd to them, our Compliments to Mrs. Stevenson &c. My Wife and Children Joine in Love and Duty With your Dutyfull Nephew and Humble Servant
Jona Williams
NB The enclosd Letter of advice Please to forward. J.
 Addressed: To / Doctr Benjamin Franklin / at Mrs Stivensons in Cravin Street / London / per Capt Cauzeno